DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 04/09/2020. It is noted, however, that applicant has NOT filed a certified copy of the Korean application as required by 37 CFR 1.55.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims 10-12 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “a communication unit” / “an artificial neural network unit” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. §101.  The claimed invention is directed to unpatentable subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Independent claim 1 is directed to a method and claim 10 is directed to a system. Claims 1 and 10 are related to a matchmaking service (i.e., dating service). Although claim 1 and 10 are directed to one of the four statutory categories of invention (MPEP 2106.03(II)), the claim 1 recite a number of steps of (“extracting …”, “generating …”, “analyzing …”, “providing …”, and “acquiring …”). These limitations fall into a judicial exception (“abstract idea”). 

The claimed invention can be viewed as a matchmaker (a human) listens to a voice request from a person (claimed “a first user”) and analyzes this person’s personality from his/her voices (claimed “analyzing a disposition of the first user”). The matchmaker selects a possible match person based on his/her personality (claimed “selecting a second user”). When the matchmaker receives a complaint (claimed “acquiring information on a change in an emotion state …”), the matchmaker selects a different match person based on the user’s complaint (claimed “re-selecting the second user”).
 
In the prone one of the two prong inquiry (Step 2A in the flowchart in MPEP 2106.04(II)(A)), the above limitations recited in claim 1 or 10 are directed to at least one of groups of abstract ideas (MPEP 2106.04(a), “Certain methods of organizing human activity” or “Mental Processes”). It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping (MPEP 2106.04(a)(2)). In this application, claims are directed to a matchmaking process or dating service. The claimed steps can be performed by a matchmaker (a human being). Therefore, the claimed invention defined by claim 1 or claim 10 is directed to a judicial exception (MPEP 2106.04(a)(2)(ii), managing personal behavior or relationship or interactions between people). 

Since the claimed invention falls into a judicial exception according above analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim recite additional elements that integrate the judicial exception into a practical application (MPEP 2106.04(II)(A)(2)). Prong Two asks whether the claim recite additional elements that integrate the judicial exception into a practical application. In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. Court in Gottschalk v. Benson ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer was not a patentable application of that principle. Accordingly, after determining that a claim recites a judicial exception in Step 2A Prong One examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two.

In this situation, the method claim 1 does not include any additional elements that integrate the judicial exception into a practical application. The system claim 10 only mentions a user terminal and an artificial neural network. The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2A of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

	Furthermore: an element found to amount to insignificant extra solution activity in step 2A of the subject matter eligibility analysis must be evaluate in step 2B to determine whether the element is well-understood, routine, and conventional. Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 	The claims recite a limitation is well-understood, routine and conventional in the field. Therefore, that recited element does not amount to significantly more than an abstract idea.  

Dependent claims 2-4, 7-9 and 11 further include some other human activities such as determining word appearance frequency, determining feedback and determining whether a fee has been paid. All these limitations just claiming some human activities which is an abstract idea. Therefore, dependent claims do not convert an abstract idea into a practical application. 


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims are 1-4 and 7-12 rejected under 35 U.S.C. 103 as being unpatentable over Rad et al. (US PG Pub. 2016/0154569, referred to as Rad) in view of Raikar et al. (US PG Pub. 2021/0142820, referred to as Raikar). 

Rad discloses a matchmaking service (online dating service) for personal relationships based on traits of registered users ([0010-0012], Fig. 9 and Fig. 12C, matchmaker between users). Rad discloses comparing information in a user’s profile with other users’ profile information to find a match ([0010-0012], [0046], [0091], ethnicity, hair color, eye color etc., [0096], a picture, gender, physical attributes, hobbies, or other information). Rad further discloses more users can be matched to a search based on a commonality score ([0011-0012], [0046-0047], fig. 12D). Rad further discloses collecting feedback from users ([0068], [0094]).

Raikar discloses analyzing emotion in a voice chat by converting the speech contents into text representation using speech recognition ([0005-0007], speech recognition, speech-to-text, displaying emotion in text using different colors or bold face fonts; see Fig. 11). Raikar further discloses detecting change of emotions ([0007-0008], [0014-0015]). Raikar further discloses using a machine learning model such as convolutional neural network (CNN) for detecting emotion ([0052]).
 
In the following analyzing, the examiner uses method claim 1 a reprehensive independent claim. Claim 10 is directed to a system and is slightly broader than claim 1.
 
Regarding claims 1 and 10, Rad discloses a method for providing a service comprising: 
generating text information ([0010-0012], [0038], [0057], creating a user profile describing user’s traits such as hobby, interests); 
analyzing a disposition of the first user based on the text information, and then selecting a second user corresponding to the disposition of the first user based on the analysis result ([0010-0012], [0046-0047], selecting potential match profiles for a first user based on analyzing information in users’ profiles; Note, “traits of a respective user” corresponds to claimed “disposition of the first user”); 
providing the first user with a conversation connection service with the second user ([0100], if found a match between two users and both users pressed “like button”, enabling a communication method using chat, SMS or telephone call between two users); and 
acquiring information on a change the first user based on conversation information between the first user and the second user, and re-selecting the second user corresponding to the disposition of the first user based on the acquired information on the change of the first user (Fig. 12D, [0033], [0045-0046], [0113], the first user communicates with other users based on a list of matching to his/her profiles, Note, a user requests communication with another user at different situations [0098], e.g., when Harry is in a restaurant).

Rad discloses a matchmaking service for registered users by analyzing their profile information. When finding a match between two users and they are like each other by click “like”, the system allows communication between the two users ([0100], allow text messaging or telephone call). 

Rad does not disclose “extracting a voice of a first user”, “generating text information based on a user's voice”, “based on a change in an emotion state”

Raikar discloses analyzing speech chat to extract emotions in the speech chat conversation. Raikar discloses determining emotions based on text analyzing and waveform using a machine learning model such as neural network models ([0052], [0069], Fig. 11).  Raikar further discloses determining emotion changes between user’s speech chat ([0007], [0070-0071]). 

Both Rad and Raikar are dealing with interactions between users, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Rad’s teaching with Raikar’s teaching to analyze emotion changes based on analyzing recognized text from speech chat to enable a user to re-select another person to have a communication. One having ordinary skill in the art would have been motivated to make such a modification to improve matching between users (Rad, [0046-0047]).

Regarding claim 2, Rad in view of Raikar further discloses analyzing the disposition of the first user based on a frequency of appearance of a specific word in the text information of the first user.” (Rad, [0041], [0074], [0086], [0097], a user provides a response using words such as “yes”, “maybe”, “NO”, a user expresses a negative preference by clicking “dislike” button).

Regarding claims 3 and 11, Rad in view of Raikar further discloses providing a feedback on analyzing the disposition of the first user and selecting the second user based on at least one of rating information input after a call between the first user and a second user, call time information, whether a call has been extended, frequency of appearance of a specific word during a call and whether a fee has been paid (Rad, [0068-0070], collecting user’s feedback, [0094], based on feedback from other users). 

Regarding claims 4 and 12, Rad in view of Raikar further discloses : performing deep-learning based on a speech emotion recognition model based on CNN (convolutional neural network) by applying at least one of user voice information and user profile information as an input value and applying a user's emotional information and disposition information as an output value to analyze the disposition of the first user and select the second user (Raikar, [0052], emotion recognition using deep learning technology such as CNN network). 

Regarding claim 7, Rad in view of Raikar further discloses analyzing the disposition of the first user based on response information of the first user on a disposition analysis survey (Rad, [0011-0012], [0053], scores are based on other users’ recommendations).

Regarding claim 8, Rad in view of Raikar further discloses analyzing the disposition of the first user using at least one of the sex, age, voice range and speed of the first user (Rad, [0094], [0097], gender, age, weight etc.).

Regarding claim 9, Rad in view of Raikar further discloses selecting a second user based on a type of conversation preferred by the first user for each time period (Rad, [0098], when Harry is at a restaurant, he requested a match to a person within a one-mile radius; [0054], searching profiles that are related to a person’s activities or interests).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659